Smith, J.,
delivered the opinion of the court.
Appellant was convicted for an alleged violation of section 2 of chapter 99 of the Laws of 1912, by which a tax of one hundred and fifty dollars is imposed on “each person, firm or corporation selling or advertising by harangue, in any town or city, patent medicines, except a licensed merchant or druggist selling from his place of business.”
Appellant sold a lot of patent medicine to the Marks Drug Company, either a corporation or a partnership, engaged in the sale of drugs in the town of Marks, Mississippi, having a regular place of business, and agreed, as a part of the consideration for the purchase thereof, that he would assist the company in advertising and introducing it. This he did in the following manner: A platform was erected in front of the company’s store on which appellant would stand, accompanied by a negro with a banjo. This negro would attract a crowd by playing his banjo, singing, and telling stories, and appellant would then make a speech telling the crowd of the great *442benefits to be derived by them from the use of this medicine, which they could purchase from the Marks. Drug Company. He would then invite the crowd to follow him, into the store. After the crowd would congregate in the store, sales of the medicine would be made to the members thereof by employees of the drug company. It will be observed from this statement that appellant, in advertising this medicine, was acting for the Marks Drug Company, which company had the right to have its medicine so advertised if it desired so to do.
No crime was committed, therefore, by appellant, and the instruction requested by him so charging the jury should have been granted.,
The judgment of the court below is reversed, and ap^ pellant discharged.

jReversed.